Citation Nr: 1725974	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  10-27 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1978 to March 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and January 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board previously remanded these issues in April 2016 to provide the Veteran with a Board hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, while the Board regrets additional delay, another remand is necessary.  In his May 2015 Form 9, the Veteran indicated that he wanted a hearing before a Board member at the RO.  Following the April 2016 Board remand to arrange the requested hearing, the RO scheduled a Travel Board hearing for August 2016 at St. Petersburg, Florida.  In July 2016, two weeks prior to the scheduled hearing, the Veteran, who resides in Miami, Florida, informed the RO that he needed to reschedule, and did not have the ability to get to the St. Petersburg or West Palm Beach VA facilities.  The Veteran did not explicitly withdraw his request for a hearing nor did the RO determine whether any VA facilities were available to which the Veteran could report for a videoconference hearing.  

It is noted that any request for a change in hearing date may be made at any time up to two weeks prior to the scheduled date of the hearing if good cause is shown.  38 C.F.R. § 20.704 (c).  Therefore, in order to ensure full compliance with due process requirements, a remand is necessary.


Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Board hearing in proper docket order before a Veterans Law Judge.  Because he has indicated he is unable to travel a great distance, afford him the opportunity to elect a videoconference hearing at the appropriately equipped VA facility closest to his residence.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J .W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




